DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
The foreign priority document No.10-2019-0052574 filed on May 03, 2019 in the Republic of Korea has been received and it is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 8, 9, and 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, and 12-14 of copending Application No. 16/460,779 (US 2020/0014027) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/460,779 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector,
wherein the negative functional layer comprises flake-shaped polyethylene particles with a ration of a major axis length to a minor axis length of 2.4 to 4.5, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0 ≤x ≤0.7, and M is Mg, Co, Ni, or a combination thereof (claim 1).
The copending Application No. 16/460,779 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/460,779, in order to prevent short circuits.
The copending Application No. 16/460,779 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/460,779 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/460,779 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 and 13 of the instant application.
The copending Application No. 16/460,779 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 2), same as in claim 12 of the instant application.
The copending Application No. 16/460,779 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 4), same as in claim 14 of the instant application.
The copending Application No. 16/460,779 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 5), same as in claim 15 of the instant application.
The copending Application No. 16/460,779 further claims that the weight ratio of the sum of the flake-shaped polyethylene particles and inorganic particles to the binder is 80:20 to 99:1 (claim 6), same as in claim 16 of the instant application.
The copending Application No. 16/460,779 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 7), same as in claim 17 of the instant application.
The copending Application No. 16/460,779 further claims that the negative functional layer has a thickness of 1-10 m (claim 8), same as in claim 18 of the instant application.
The copending Application No. 16/460,779 further claims that the first positive active material is included in an amount of 70-99wt% based on a total weight of the positive active material layer (claim 10). This range encompasses the range in claim 6 of the instant application.
The copending Application No. 16/460,779 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 12), same as in claim 8 of the instant application.
The copending Application No. 16/460,779 further claims that the first positive active material is included in the positive active material layer and the second positive active material layer is included in at least one selected from the positive active material layer and the positive functional layer (claim 13), same as in claim 9 of the instant application.
The copending Application No. 16/460,779 further claims that the second positive active material is LiFePO4 (claim 14), same as in claim 11 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, and 20 of copending Application No. 16/844,914 (US 2021/0074971) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/844,914 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; and
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector,
wherein the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0 ≤x ≤0.7, and M is Mg, Co, Ni, or a combination thereof (claim 16).
The copending Application No. 16/844,914 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/844,914, in order to prevent short circuits.
The copending Application No. 16/844,914 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/844,914 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/844,914 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/844,914 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 17), same as in claim 12 of the instant application.
The copending Application No. 16/844,914 further claims that the flake-shaped polyethylene flake-shaped particles have a thickness of 0.2-4 m (claim 19), same as in claim 14 of the instant application.
The copending Application No. 16/844,914 further claims that the first positive active material and the second positive active material are contained in a weight ratio of 97:3 to 80:20 (claim 20), same as in claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-11, and 13-17 of copending Application No. 18/862,779 (US 2020/0350574) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/862,779 claims a rechargeable lithium battery comprising an electrode laminate comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; and
-a separator,
wherein the negative functional layer comprises flake-shaped polyethylene particles with a ration of a major axis length to a minor axis length of 1.1 to 4.5, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x1 Mnx1PO4, wherein 0.90 ≤a ≤1.8, 0 ≤x1 ≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 1).
The copending Application No. 16/862,779 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/862,779 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/862,779 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 and 13 of the instant application.
The copending Application No. 16/862,779 further claims that the electrode laminate has a volume or about 17.5 to about 30 cc (claim 2). This range overlaps the range on claim 4 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material is included in an amount of 80 wt% to about 97wt% based on a total weight of the positive active material layer (claim 5), same in claim 6 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material and the second positive active material are contained in a weight ratio of 97:3 to 80:20 (claim 6), same as in claim 7 of the instant application.
The copending Application No. 16/862,779 further claims that the positive electrode further comprises a positive functional layer on the positive active material layer (claim 7), same as in claim 8 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material is included in the positive active material layer and the second positive active material layer is included in at least one selected from the positive active material layer and the positive functional layer (claim 8), same as in claim 9 of the instant application.
The copending Application No. 16/862,779 further claims that the first positive active material may be LibM11-y1-z1 M2y1M3z1O2, wherein 0.9≤b≤1.8, 0≤y1≤1, 0≤z1≤1, 0≤z1+y1≤1, M1, M2, and M3 are independently a metal of Ni, Co, Mn, Al, Sr, Mg, or La (claim 9), same as in claim 10 of the instant application.
The copending Application No. 16/862,779 further claims that the second positive active material comprises LiFePO4 (claim 10), same as in claim 11 of the instant application.
The copending Application No. 16/862,779 further claims that the flake-shaped polyethylene particles have an average particle size (D50) of 1-8 m (claim 11), same as in claim 12 of the instant application.
The copending Application No. 16/862,779 further claims that the flake-shaped polyethylene flake-shaped particles have a thickness of 0.2-4 m (claim 13), same as in claim 14 of the instant application.
The copending Application No. 16/862,779 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 14), same as in claim 15 of the instant application.
The copending Application No. 16/862,779 further claims that the weight ratio of the sum of the flake-shaped polyethylene particles and inorganic particles to the binder is 80:20 to 99:1 (claim 15), same as in claim 16 of the instant application.
The copending Application No. 16/862,779 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 16), same as in claim 17 of the instant application.
The copending Application No. 16/862,779 further claims that the negative functional layer has a thickness of 1-10 m (claim 17), same as in claim 18 of the instant application.
This is a provisional nonstatutory double patenting rejection.
Claims 1-3 and 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-20 of copending Application No. 16/862,866 in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/862,866 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; 
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x1 Mnx1PO4, wherein 0.90 ≤a ≤1.8, 0 ≤x1 ≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 1).
The copending Application No. 16/862,866 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/862,866, in order to prevent short circuits.
The copending Application 16/862,866 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/862,866 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/862,866 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/862,866 further claims that the first positive active material and the second positive active material are contained in a weight ratio of 97:3 to 80:20 (claim 9), same as in claim 7 of the instant application.
The copending Application No. 16/862,866 further claims that the positive active material layer further comprises a positive electrode functional layer disposed on the positive active material layer (claim 10), same as in claim 8 of the instant application.
The copending Application No. 16/862,866 further claims that the first positive active material is included in the positive active material layer and the second positive active material layer is included in at least one selected from the positive active material layer and the positive functional layer (claim 11), same as in claim 9 of the instant application.
The copending Application No. 16/862,866 further claims that the first positive active material may be LiCoO2 or LibM11-y1-z1 M2y1M3z1O2, wherein 0.9≤b≤1.8, 0≤y1≤1, 0≤z1≤1, 0≤z1+y1≤1, M1, M2, and M3 are independently a metal of Ni, Co, Mn, Al, Sr, Mg, or La (claim 12), same as in claim 10 of the instant application.
The copending Application No. 16/862,866 further claims that the second positive active material comprises LiFePO4 (claim 13), same as in claim 11 of the instant application.
The copending Application No. 16/862,866 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 14), same as in claim12 of the instant application.
The copending Application No. 16/862,866 further claims that the flake-shaped polyethylene particles have a ratio of the long axis relative to the short axis of 1 through 5 (claim 15), same as in claim 13 of the instant application.
The copending Application No. 16/862,866 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 16), same as in claim 14 of the instant application.
The copending Application No. 16/862,866 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 17), same as in claim 15 of the instant application.
The copending Application No. 16/862,866 further claims that the weight ratio of the sum of the flake-shaped polyethylene particles and inorganic particles to the binder is 80:20 to 99:1 (claim 18), same as in claim 16 of the instant application.
The copending Application No. 16/862,866 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 19), same as in claim 17 of the instant application.
The copending Application No. 16/862,866 further claims that the negative functional layer has a thickness of 1-10 m (claim 20), same as in claim 18 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 3, and 6-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-11, and 13-19 of copending Application No.16/863,679 (US 2020/0350632) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/863,679 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; and
-an electrolyte solution;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x1 Mnx1PO4, wherein 0.90 ≤a ≤1.8, 0 ≤x1 ≤0.7, and M is Mn, Co, Ni, or a combination thereof (claims 1 and 13).
The copending Application No. 16/863,679 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits and hold the electrolyte solution (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/863,679, in order to prevent short circuits and hold the electrolyte solution.
The copending Application 16/863,679 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/863,679 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/863,679 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 5), same as in claim12 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have a ratio of the long axis relative to the short axis of 1 through 5 (claim 6), same as in claim 13 of the instant application.
The copending Application No. 16/863,679 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 7), same as in claim 14 of the instant application.
The copending Application No. 16/863,679 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 8), same as in claim 15 of the instant application.
The copending Application No. 16/863,679 further claims that the weight ratio of the sum of the flake-shaped polyethylene particles and inorganic particles to the binder is 80:20 to 99:1 (claim 9), same as in claim 16 of the instant application.
The copending Application No. 16/863,679 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 10), same as in claim 17 of the instant application.
The copending Application No. 16/863,679 further claims that the negative functional layer has a thickness of 1-10 m (claim 11), same as in claim 18 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material may be LibM11-y1-z1 M2y1M3z1O2, wherein 0.9≤b≤1.8, 0≤y1≤1, 0≤z1≤1, 0≤z1+y1≤1, M1, M2, and M3 are independently a metal of Ni, Co, Mn, Al, Sr, Mg, or La (claim 14), same as in claim 10 of the instant application.
The copending Application No. 16/863,679 further claims that the second positive active material comprises LiFePO4 (claim 15), same as in claim 11 of the instant application.
The copending Application No. 16/863,679 further claims that the positive active material layer further comprises a positive electrode functional layer disposed on the positive active material layer (claim 16), same as in claim 8 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material is included in the positive active material layer and the second positive active material layer is included in at least one selected from the positive active material layer and the positive functional layer (claim 17), same as in claim 9 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material and the second positive active material are contained in a weight ratio of 97:3 to 80:20 (claim 18), same as in claim 7 of the instant application.
The copending Application No. 16/863,679 further claims that the first positive active material is included in an amount of 70 wt% to about 99wt% based on a total weight of the positive active material layer (claim 19). This range encompasses the range in claim 6 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 6-15, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 9-18 of copending Application No. 16/864,294 (US 2020/0350557) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/864,294 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; 
-an electrolyte, and
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0 ≤x ≤0.7, and M is Mg, Co, Ni, or a combination thereof (claims 1, 11, and 12).
The copending Application No. 16/864,294 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits and hold the electrolyte (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/864,294, in order to prevent short circuits and hold the electrolyte.
The copending Application 16/864,294 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/864,294 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/864,294 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/864,294 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 4), same as in claim 12 of the instant application.
The copending Application No. 16/864,294 further claims that the flake-shaped polyethylene particles have a ratio of the long axis relative to the short axis of 1 through 5 (claim 5), same as in claim 13 of the instant application.
The copending Application No. 16/864,294 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 6), same as in claim 14 of the instant application.
The copending Application No. 16/864,294 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 7), same as in claim 15 of the instant application.
The copending Application No. 16/864,294 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 9), same as in claim 17 of the instant application.
The copending Application No. 16/864,294 further claims that the negative functional layer has a thickness of 1-10 m (claim 10), same as in claim 18 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material may be LiCoO2 or LibM11-y1-z1 M2y1M3z1O2, wherein 0.9≤b≤1.8, 0≤y1≤1, 0≤z1≤1, 0≤z1+y1≤1, M1, M2, and M3 are independently a metal of Ni, Co, Mn, Al, Sr, Mg, or La (claim 13), same as in claim 10 of the instant application.
The copending Application No. 16/864,294 further claims that the second positive active material comprises LiFePO4 (claim 14), same as in claim 11 of the instant application.
The copending Application No. 16/864,294 further claims that the positive active material layer further comprises a positive electrode functional layer disposed on the positive active material layer (claim 15), same as in claim 8 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material is included in the positive active material layer and the second positive active material layer is included in at least one selected from the positive active material layer and the positive functional layer (claim 16), same as in claim 9 of the instant application.
The copending Application No. 16/864,294 further claims that the first positive active material and the second positive active material are contained in a weight ratio of 97:3 to 80:20 (claim 17), same as in claim 7 of the instant application.
The copending Application No. 16/864,294 further claims that the amount of first positive active material is 70-99wt% of the total weight of the positive active material layer (claim 16). This range encompasses the range in claim 6 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3,6, 8-10, and 12-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 6-15 of copending Application No. 16/864,384 (US 2020/0350567) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/864,384 claims a rechargeable lithium battery comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; and
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0.5≤x≤1.0, and M is Mn, Co, Ni, or a combination thereof (claims 1, 11, and 12).
The copending Application No. 16/864,384 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/864,384, in order to prevent short circuits and hold the electrolyte.
The copending Application 16/864,384 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/864,384 in order to obtain the desired capacity of the battery.
The rechargeable battery of copending Application No. 16/864,384 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/864,384 further claims that the amount of first positive active material is 70-99wt% of the total weight of the positive active material layer (claim 4). This range encompasses the range in claim 6 of the instant application.
The copending Application No. 16/864,384 further claims that the positive active material layer further comprises a positive electrode functional layer disposed on the positive active material layer (claim 6), same as in claim 8 of the instant application.
The copending Application No. 16/864,384 further claims that the first positive active material is included in the positive active material layer and the second positive active material layer is included in at least one selected from the positive active material layer and the positive functional layer (claim 7), same as in claim 9 of the instant application.
The copending Application No. 16/864,384 further claims that the first positive active material may be lithium cobalt oxide (claim 8). This is LiCoO2 in claim 10 of the instant application.
The copending Application No. 16/864,384 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 9), same as in claim 12 of the instant application.
The copending Application No. 16/864,384 further claims that the flake-shaped polyethylene particles have a ratio of the long axis relative to the short axis of 1 through 5 (claim 10), same as in claim 13 of the instant application.
The copending Application No. 16/864,384 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 11), same as in claim 14 of the instant application.
The copending Application No. 16/864,384 further claims that the negative functional layer further comprises inorganic particles and a binder (claim 12), same as in claim 15 of the instant application.
The copending Application No. 16/864,384 further claims that the flake-shaped polyethylene particles and the inorganic particles have a weight ratio relative to the binder of 80:20 to about 99:1 (claim 13), same as in claim 16 of the instant application.
The copending Application No. 16/864,384 further claims that the weight ratio of the flake-shaped polyethylene particles to the inorganic particles is 95:5 to 10:90 (claim 14), same as in claim 17 of the instant application.
The copending Application No. 16/864,384 further claims that the negative functional layer has a thickness of 1-10 m (claim 15), same as in claim 18 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 16/901,522 (US 2021/0074979) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/901,522 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; and
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0≤x≤0.7, and M is Mg, Co, Ni, or a combination thereof (claim 18).
The copending Application No. 16/901,522 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/901,522, in order to prevent short circuits.
The copending Application 16/901,522 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/901,522 in order to obtain the desired capacity of the battery.
The battery cell of copending Application No. 16/901,522 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/901,522 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 19), same as in claim 12 of the instant application.
The copending Application No. 16/901,522 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 21), same as in claim 14 of the instant application.
The copending Application No. 16/901,522 further claims that the first positive electrode active material and the second positive electrode active material are contained in a weight ratio of 97:3 to 80:20 (claim 22), same as in claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 16/901,527 (US 2021/0074972) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 16/901,527 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; and
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0≤x≤0.7, and M is Mg, Co, Ni, or a combination thereof (claim 14).
The copending Application No. 16/901,527 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 16/901,527, in order to prevent short circuits.
The copending Application 16/901,527 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 16/901,527 in order to obtain the desired capacity of the battery.
The battery cell of copending Application No. 16/901,527 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 16/901,527 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 15), same as in claim 12 of the instant application.
The copending Application No. 16/901,527 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 17), same as in claim 14 of the instant application.
The copending Application No. 16/901,527 further claims that the first positive electrode active material and the second positive electrode active material are contained in a weight ratio of 97:3 to 80:20 (claim 18), same as in claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 19, 21, and 22 of copending Application No. 17/014,034 (US 2021/0074975) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 17/014,034 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0≤x≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 18).
The copending Application No. 17/014,034 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 17/014,034, in order to prevent short circuits.
The copending Application 17/014,034 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 17/014,034 in order to obtain the desired capacity of the battery.
The battery cell of copending Application No. 17/014,034 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 17/014,034 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 19), same as in claim 12 of the instant application.
The copending Application No. 17/014,034 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 21), same as in claim 14 of the instant application.
The copending Application No. 17/014,034 further claims that the first positive electrode active material and the second positive electrode active material are contained in a weight ratio of 97:3 to 80:20 (claim 22), same as in claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, and 19 of copending Application No. 17/014,061 (US 2021/0074980) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 17/014,061 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector;
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0≤x≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 16).
The copending Application No. 17/014,061 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 17/014,061, in order to prevent short circuits.
The copending Application 17/014,061 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 17/014,061 in order to obtain the desired capacity of the battery.
The battery cell of copending Application No. 17/014,061 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 17/014,061 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 17), same as in claim 12 of the instant application.
The copending Application No. 17/014,061 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 19), same as in claim 14 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claims 1-3, 7, 12, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, and 18 of copending Application No. 17/014,089 (US 2021/0074967) in view of Hikmet et al. (US 2001/0041289).
The copending Application No. 17/014,089 claims a battery cell comprising:
-a negative electrode comprising a negative current collector, a negative active material layer on the negative current collector, and a negative functional layer on the negative active material layer; 
-a positive electrode comprising a positive current collector and a positive active material layer on the positive current collector; 
wherein the negative functional layer comprises flake-shaped polyethylene particles, and
the positive active material comprises a first positive active material comprising one or more composite oxides or lithium and a metal selected from cobalt, manganese, nickel, and a combination thereof, and a second positive active material comprising a compound of formula 1: LiaFe1-x MnxPO4, wherein 0.90 ≤a ≤1.8, 0≤x≤0.7, and M is Mn, Co, Ni, or a combination thereof (claim 14).
The copending Application No. 17/014,089 does not claim a separator.
However, it is well-known in the art that a battery includes a separator between the positive electrode and the negative electrode in order to prevent short circuits (see par.0034 of Hikmet et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a separator between the positive electrode and the negative electrode of the copending Application No. 17/014,089, in order to prevent short circuits.
The copending Application 17/014,089 does not claim the capacity of the battery.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of copending Application No. 17/014,089 in order to obtain the desired capacity of the battery.
The battery cell of copending Application No. 17/014,089 modified by Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 of the instant application.
The copending Application No. 17/014,089 further claims that the flake-shaped polyethylene particles have a particle size of 1-8m (claim 15), same as in claim 12 of the instant application.
The copending Application No. 17/014,089 further claims that the flake-shaped polyethylene particles have a thickness of 0.2-4 m (claim 17), same as in claim 14 of the instant application.
The copending Application No. 17/014,089 further claims that the first positive electrode active material and the second positive electrode active material are contained in a weight ratio of 97:3 to 80:20 (claim 18), same as in claim 7 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hinoki et al. (US 2010/0248026) in view of Ueda (JP 2018-106879 with attached machine translation) and in further view of Yamada et al. (US 2002/0004169) and Hikmet et al. (US 2001/0041289).

With regard to claims 1-3 and 13, Hinoki et al. teach a lithium ion secondary battery comprising a negative electrode (130) a positive electrode (140), and a separator (40)(par.0169-181, fig.5 and 6).
The negative electrode (130) comprises a current collector (16), negative electrode active material layers (18) formed on both faces of the current collector (16), and protecting layers (30) formed on each of the negative electrode active material layers (18) (fig.6, par.0171).
The positive electrode (140) comprises a current collector (26) and two positive electrode active material layers (28) formed on both surfaces of the collector (26) (fig.6, par.0172).
The negative electrode (130) and a positive electrode (140) of Hinoki et al. meet the limitations of claim 1 of the instant application.
Hinoki et al. further teach that the protecting layer comprises organic particles (par.0029), and the preferred organic particles are made of polyethylene (par.0031 and par.0034).
Hinoki et al. fail to teach that the polyethylene particles are flake-shaped.
Ueda teaches a negative electrode (1) including an insulating layer (3) disposed on an negative electrode (2) (par.0011, fig.1). The negative electrode (2) includes a negative electrode current collector (20) and a negative electrode mixture layer (21)(par.0014, par.0021, fig.1). The insulating layer (3) comprises polyolefin particles (31)(par.0022), wherein the polyolefin may be polyethylene (PE)(par.0026).
The polyolefin particles have an aspect ratio of about 1.0 to 2.0 (par.0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use polyethylene particles with an aspect ratio of 1.0 to 2.0 in the protecting layers (30) of Hinoki et al., because the particles are clearly taught by Ueda et al. for protecting/insulating layers for anodes.
Particles with an aspect ratio of 1.0 to 2.0 are flake-shaped particles (see par.0023 of the specification of the instant application), and they meet the limitations of claim 13.
Hinoki et al. teach that the positive electrode active material layers (28) comprises positive electrode active materials (par.0084). The examples of positive electrode active materials include LiCoO2, LiNiO2, LiMPO4, wherein M may be Fe (par.0085).
Hinoki et al. and Ueda fail to specifically teach the claimed mixture of first and second positive active materials.
Yamada et al. teach a lithium ion battery comprising a positive electrode, a negative electrode, and a non-aqueous electrolyte. The positive electrode active material comprises a mixture of LiCoO2 and LiFePO4 (abstract, Samples 1-5 in par.0068-0082).
Yamada et al. further teach that the lithium cell has improved operational stability at elevated temperatures, superior performance against over-discharging (par.0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a mixture of LiCoO2 and LiFePO4 in the positive electrode active material layers (28) of Hinoki modified by Ueda, in order to improve the operational stability of the battery at elevated temperatures and the performance against over-discharging.
LiCoO2 meets the limitations of claim 1 for a “first positive active material comprising a composite oxide of cobalt and lithium”.
LiFePO4 meets the limitations of claim 1 for “a second positive active material including a compound of Chemical Formula 1, wherein a=1 and x1=0”.
Hinoki et al., Ueda, and Yamada et al. fail to teach that the lithium ion secondary battery has the claimed capacity.
However, Hikmet et al. teach that the desired capacity of the battery is obtained by adjusting the size of the battery (see par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to adjust the size of the battery of Hinoki modified by Ueda and Yamada, in order to obtain the desired capacity of the battery.
Therefore, the lithium ion secondary battery of Hinoki modified by Ueda, Yamada and Hikmet is equivalent to the rechargeable lithium battery in claims 1-3 and 13 of the instant application.
With regard to claims 4 and 5, Hikmet et al. teach that the size of the battery determines the battery capacity and voltage range (par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the size of the battery in order to obtain the desired capacity and voltage.
With regard to claim 6, Hinoki et al. teach that the positive active material layer comprises the positive electrode active material in an amount of 80-98% by mass based on the total amount of the layer (par.0087).
Yamada et al. teach that the positive electrode active material may be a mixture of LiCoO2 and LiFePO4 in a weight ratio of 90:10 (par.0071).
Therefore, the positive active material layer of Hinoki modified by Ueda, Yamada and Hikmet comprises LiCoO2 is an amount of 72-88.2wt%. This range overlaps the claimed range for the first positive active material.
With regard to claim 7, Yamada et al. teach that the positive electrode active material may be a mixture of LiCoO2 and LiFePO4 in a weight ratio of 90:10 (par.0071). This ratio is within the claimed range.
With regard to claim 8, Hinoki et al. teach that a protecting layer (30) may be formed on the positive electrode (par.0180-181). Fig. 6 shows clearly that a protective layer is formed on the active material layer.
Therefore, a protective layer (30) applied to the positive electrode it will be applied on top of the positive active material layer.
With regard to claim 9, the positive electrode active material is comprised in the positive electrode active material layer (see par.0172 of Hinoki et al.).
With regard to claim 10, LiCoO2 meets the claim limitations.
With regard to claim 11, LiFePO4 meets the claim limitations.
With regard to claim 12, Hinoki et al. teach that the average particle size (D50) of the organic particles is 0.10 to 4 m (par.0107). This range overlaps the claimed range.
With regard to claim 15, Hinoki et al. teach that the protective layer (30) comprises inorganic particles and a binder (par.0103).
With regard to claim 16, Hinoki et al. teach that the content of the binder is preferably not more than 10% by mass (par.0115). This is equivalent to a weight ratio of inorganic particles and organic particles relative to the binder of at least 90:10. This ratio is within the claimed range.
With regard to claim 17, Hinoki et al. teach that the ratio of organic particles and inorganic particles is 1:1 to 1:4 (par.0112). This is equivalent to a ratio between 50:50 to 20:80, which is within the claimed range.
With regard to claim 18, Hinoki et al. teach that the protecting layer (30) has a thickness of 0.5-4m (par.0116). This range overlaps the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722